TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-07-00283-CV



                                 Freddie Lee Walker, Appellant

                                                 v.

                                Brad Livingston et al., Appellees


     FROM THE DISTRICT COURT OF TRAVIS COUNTY, 250TH JUDICIAL DISTRICT
      NO. D-1-GN-07-000556, HONORABLE ORLINDA NARANJO, JUDGE PRESIDING



                             MEMORANDUM OPINION


               Appellant Freddie Lee Walker appeals from the trial court’s order granting appellees’

motion to transfer venue from Travis to Brazoria County. But this Court is without jurisdiction to

consider an interlocutory appeal of an order transferring venue. See Tex. Civ. Prac. & Rem. Code

Ann. §§ 15.064(a) (West 2002) (“The court shall determine venue questions from the pleadings and

affidavits. No interlocutory appeal shall lie from the determination.”), 51.014 (West Supp. 2006);

Tex. R. Civ. P. 87(6) (regarding trial court’s venue determination, “[t]here shall be no interlocutory

appeal from such determination.”); see also American Home Prods. Corp. v. Clark, 38 S.W.3d 92,

96 (Tex. 2000) (“Neither the court of appeals nor this Court can review the propriety of the trial

court’s venue decision.”). Accordingly, we dismiss the appeal for want of jurisdiction.
                                          Jan P. Patterson, Justice

Before Justices Patterson, Pemberton and Waldrop

Dismissed for Want of Jurisdiction

Filed: July 18, 2007




                                             2